 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     Case No. 19cr1391-JM
11                      Plaintiff,                 ORDER OF CRIMINAL
12         v.                                      FORFEITURE
13   JONNY NGO,
14                      Defendant.
15
16        WHEREAS, in the Indictment in the above-captioned case, the United States
17 sought forfeiture of all right, title and interest in property of Defendant JONNY NGO
18 (“Defendant”), pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and
19 982(a)(1), and Title 28, United States Code, Section 246l(c), as charged in the
20 Indictment; and
21        WHEREAS, on or about September 12, 2019, Defendant pled guilty before
22 U.S. Magistrate Judge Mitchell D. Dembin to Count 18 of the Indictment, which plea
23 included consent to the forfeiture allegations of the Indictment, and an agreement to
24 forfeit to the United States the amount of $20,292,490.60 as proceeds Defendant
25 received from the offense, which forfeiture shall be included and incorporated as part
26 of the judgment in this case; and
27        WHEREAS, on September 27, 2019 this Court accepted the guilty plea of
28 Defendant; and
 1         WHEREAS, by virtue of the admissions of the Defendant set out in the plea
 2 agreement and guilty plea, the Court determined that $20,292,490.60 (U.S. dollars)
 3 represents the amount of proceeds Defendant obtained from the offense set forth in
 4 Count 18, Mail Fraud, in violation of 18 U.S.C. § 1341, as charged in the Indictment;
 5 and
 6         WHEREAS, by virtue of said guilty plea and the Court’s findings, the
 7 United States is now entitled to an Order of Forfeiture in its favor against the
 8 Defendant for the proceeds received by the Defendant in the amount of
 9 $20,292,490.60, pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 246l(c) and Rule
10 32.2(b) of the Federal Rules of Criminal Procedure; and
11         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
12 addendum, the United States has established the requisite nexus between the
13 $20,292,490.60 forfeiture and the offense; and
14         WHEREAS, the Defendant has agreed that the provisions for the substitution
15 of assets as provided in 21 U.S.C. § 853(p) exist and has agreed the United States
16 may take actions to collect the forfeiture; and
17         WHEREAS, the United States, having submitted the Order herein to the
18 Defendant through his attorney of record, to review, and no objections having been
19 received;
20         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
21         1.     Defendant JONNY NGO shall forfeit to the United States the sum of
22 $20,292,490.60 pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 246l(c) in the
23 form of a money judgment for the proceeds Defendant received from his offense of
24 conviction, which forfeiture is in favor of the United States against Defendant
25 JONNY NGO, with interest to accrue thereon in accordance with 18 U.S.C. § 3612(f)
26 and 28 U.S.C. § 1961; and
27         2.    This Court shall retain jurisdiction in the case for the purpose of
28 enforcing the order of forfeiture and collecting and enforcing the forfeiture; and
                                              -2-                          19cr1391
 1        3.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 2 as to the Defendant at the time of sentencing and is part of the sentence and included
 3 in the judgment; and
 4        4.     Pursuant to Rule 32.2(b)(3) the United States may, at any time, conduct
 5 discovery to identify, locate, or dispose of directly forfeitable assets and substitute
 6 assets against which this Order of Forfeiture may be enforced; and
 7        5.     The United States may, at any time, move pursuant to Rule 32.2(e) to
 8 amend this Order of Forfeiture to substitute property having a value not to exceed
 9 $20,292,490.60 to satisfy the forfeiture in whole or in part; and
10        6.     The United States may take any and all actions available to it to collect
11 and enforce the forfeiture.
12 DATED: January 13, 2020
13                                         Jeffrey T. Miller
                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -3-                         19cr1391
